Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/08/2021. Applicants argument on pg. 5 were not persuasive.  The reference to claim 1 in amended claim 11 is merely part of an intended use in the preamble (e.g. …configured to engage with the finish of claim 1…).  Claim 11 is still directed specifically to the closure.  The claims as now presented are subcombinations usable together (see MPEP 806.05(d) ). The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
Claims 1, 5-8, 10, 11, and 13-22 are pending in the application. Claim 11 and 13-21 are withdrawn while Claims 2-4, 9, and 12 have been canceled. Claims 1, 5-8, 10, and 22 will be examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2020, 04/15/2021, and 04/16/2021 was filed after the mailing date of the Non-Final Action on 04/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pucci (US 20090084751).
Regarding Claim 1, Pucci teaches “A finish (Fig. 1 “a neck 1 of a container”) configured to engage with a closure so as to seal contents within the interior of a container (Fig. 3 [0063] “A further threading 14 is obtained internally of the cap 9, which threading 14 projects from the lateral wall 13 and is suitable for cooperating with the threading 3.”), the finish (Fig. 1 “a neck 1 of a container”) comprising: a cylindrical body (Fig. 1 “mouth wall 2”) having an opening (Fig. 1 “opening 5”) to an interior of the container; and a thread (Fig. 1 “thread 3”) configured to at least partially fasten the closure to the container (Fig. 3 [0063] “A further threading 14 is obtained internally of the cap 9, which threading 14 projects from the lateral wall 13 and is suitable for cooperating with the threading 3.”), the thread (Fig. 1 “thread 3”) including a truncated terminal end (Fig. 1 “finish portion 6”).”
Regarding Claim 5, Pucci teaches “The finish (Fig. 1 “a neck 1 of a container”) of claim 1, wherein the truncated terminal end (Fig. 1 “finish portion 6”) is in the form of a blunt surface (Fig. 1 “first abutment surface 7”).”

Regarding Claim 6, Pucci teaches “The finish (Fig. 1 “a neck 1 of a container”) of claim 5, wherein the blunt surface (Fig. 1 “first abutment surface 7”) is configured to contact a catching surface of a closure so as to fixate a tamper evidence band of the closure (Fig. 1 and 3 [0061] “the first abutting surface 7 can be shaped in such a way as to define an inclined plane, or a cam profile which-when a cap body is unscrewed from the body I-interacts with a flap arrangement or a hook arrangement, of a tamper-evident band of the cap, inducing the tamper-evident band to move away from the body” (10 of cap).).”
Regarding Claim 7, Pucci teaches “The finish of claim 6 (Fig. 1 “a neck 1 of a container”), wherein the terminal end (Fig. 1 “finish portion 6”) is configured to be directed by at least one guiding surface of the closure, the guiding surface terminating at the catching surface (Fig. 1 and 3 [0061] “the first abutting surface 7 can be shaped in such a way as to define an inclined plane, or a cam profile which-when a cap body is unscrewed from the body I-interacts with a flap arrangement or a hook arrangement, of a tamper-evident band of the cap, inducing the tamper-evident band to move away from the body” (10 of cap).).”
Regarding Claim 8, Pucci teaches “The finish (Fig. 1 “a neck 1 of a container”) of claim 1, wherein the thread (Fig. 1 “thread 3”) begins at a thread start (Fig. 1 “initial portion 4”) and spirals around the circumference of the cylindrical body (Fig. 1 [0061] “The threading 3 comprises an initial portion 4, closer to an opening 5 of the container, and a final portion 6, more distant from the afore mentioned opening 5. The initial portion 4 and the final portion 6 are arranged at opposite ends of the helical path defined by the threading 3.”) before terminating at the truncated terminal end (Fig. 1 “finish portion 6”).”

    PNG
    media_image1.png
    399
    699
    media_image1.png
    Greyscale
Regarding Claim 10, Pucci teaches “The finish (Fig. 1 “a neck 1 of a container”) of claim 1, wherein a gap (Fig. 1 annotated) adjacent the terminal end (Fig. 1 “finish portion 6”) away from the opening (Fig. 1 “opening 5”) includes a uniform width around the circumference of the cylindrical body (Fig. 1 “mouth wall 2”) configured to retain a tamper evidence band (Fig. 3 “tamper-evident ring 15” [0073]).”
Regarding Claim 22, Pucci teaches “The finish (Fig. 1 “a neck 1 of a container”) of claim 5, wherein the blunt surface (Fig. 1 “first abutment surface 7”) extends from the cylindrical body and is perpendicular thereto (Fig. 1 [0061] “In particular the first abutting surface 7 can lie on a plane passing through the longitudinal axis A and can be substantially perpendicular to the external surface 8”).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erspamer et al. teaches a finish of a container with abutments;
Falzoni teaches an abutment arrangement on neck of a container;
DREYER et al. teaches a container finish with thread;
Shottli teaches a neck of a container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736